GARTH, Circuit Judge
(dissenting):
The majority’s conclusion that the two year statute of limitations, 10 Del.C. § 8119 (rev. 1974)1 governs here rests upon the “conviction that this is a suit for damages based on a claim for personal injuries.” Majority Opinion at 825. I cannot agree.
The plaintiff Walter A. Read (Read) commenced this action against defendants Local Lodge 1284, International Association of Machinists, etc. (Lodge) and S. J. Bazela, Local Chairman of the Lodge for breach of their duty of fair representation. The Lodge was the exclusive bargaining representative of certain Penn Central Transportation Company (Penn Central) employees, including Read, under Section 2, Fourth of the Railway Labor Act, 45 U.S.C. § 152.
The duty of fair representation was first defined by the Supreme Court in Steele v. Louisville & Nashville R. Co., 323 U.S. 192, 65 S.Ct. 226, 89 L.Ed. 173 (1944):
We think that the Railway Labor Act imposes upon the statutory representative of a craft at least as exacting a duty to protect equally the interests of the members of the craft as the Constitution imposes upon a legislature to give equal protection to the interests of those for whom it legislates. Congress has seen fit to clothe the bargaining representative with powers comparable to those possessed by a legislative body both to create and restrict the rights of those whom it represents, . . . but it has also imposed on the representative a corresponding duty. We hold that the language of the Act to which we have referred, read in the light of the purposes of the Act, expresses the aim of Congress to impose on the bargaining *827representative of a craft or class of employees the duty to exercise fairly the power conferred upon it in behalf of all those for them it acts, without hostile discrimination against them.
Id. at 202-203, 65 S.Ct. at 232. Under this doctrine the union’s exclusive status as the bargaining representative of the unit “includes a statutory obligation to serve the interests of all members without hostility or discrimination toward any, to exercise its discretion with complete good faith and honesty, and to avoid arbitrary conduct.” Vaca v. Sipes, 386 U.S. 171, 177, 87 S.Ct. 903, 910, 17 L.Ed.2d 842 (1967).
In alleging that defendant Bazela acted “arbitrarily, discriminatorily, and in bad faith in refusing to accept plaintiff’s grievance and in failing to adequately represent plaintiff,” Read has stated a federal cause of action governed by federal law. See Vaca v. Sipes, supra at 177, 87 S.Ct. 903. However, in the absence of any federal limitations period, we are obliged to look to the law of Delaware in answering the defendants’ contention that the action is barred by the statute of limitations. Jones v. Trans World Airlines, Inc., 495 F.2d 790, 799 (2d Cir. 1974); International Union, UAW v. Hoosier Cardinal Corp., 383 U.S. 696, 704-705, 86 S.Ct. 1107, 16 L.Ed.2d 192 (1966).
Under 10 Del.C. § 8119 (rev. 1974), Read’s action would indeed be barred if it were solely an “action for the recovery of damages upon a claim for alleged personal injuries.” Such is not the case. The complaint alleges that Bazela not only refused to accept Read’s grievance concerning an order to lift heavy spring hangers, but directed Read to comply with the order. Furthermore Read asserts that Bazela “took this action knowing that plaintiff had a prior back injury, and that it was unsafe to require one employee to manually lift spring hangers.” In so doing Read claims that Bazela “as an agent and officer of Lodge 1284, acted arbitrarily, discriminatorily and in bad faith in refusing to accept plaintiff’s grievance and in failing to adequately represent plaintiff.” As a result of this breach of defendants’ duty of fair representation, Read alleges that he has incurred “substantial damages.” The complaint therefore states a clear and unequivocal cause of action under Steele v. Louisville & Nashville R. Co., supra, for breach of the duty of fair representation.
In characterizing this action as one for “alleged personal injuries,” the majority has focused exclusively on paragraph nine of the complaint. That paragraph recites that as a result of Bazela’s failure to accept Read’s grievance, Read “was obliged to proceed to lift the spring hangers” which resulted in his receiving “severe injuries to his back.” These injuries, Read alleged, caused him to suffer physical and mental pain, to incur medical expenses, and to suffer loss of income. Thus, Read’s complaint, in part, may be read to seek damages measured by “alleged personal injuries.” However, the record indicates that prior to this action, Read had already settled for $15,000 a claim against Penn Central “for the same injury based upon its [Penn Central’s] negligence.” District Court Opinion at 777. Where injury results from the union’s breach of its duty and the employer’s actions, “[t]he governing principle . . is to apportion liability between the employer and the union according to the damage caused by the fault of each.” Vaca v. Sipes, supra, 386 U.S. at 197, 87 S.Ct. at 920. In light of Read’s personal injury settlement with Penn Central, it is unclear what, if any, additional damages measured by personal injury could be recovered from these union defendants in the absence of the statutory limitations period.
However, there are other damages that may be recoverable from the union defendants for breach of their duty of fair representation which have no relation to “a claim for alleged personal injuries” and therefore are not subject to the two year personal injury limitations period of 18 Del.C. § 8119 (rev. 1974). The defendants might very well be held *828liable for damages measured by Read’s attorneys fees which he incurred in obtaining his $15,000 settlement from Penn Central. See Richter v. United States, 296 F.2d 509, 510 (3d Cir. 1961), cert. denied, 369 U.S. 828, 82 S.Ct. 845, 7 L.Ed.2d 793 (1962). Additionally, the union defendants may be found liable for punitive damages based upon Bazela’s alleged knowledge “that plaintiff had a prior back injury and that it was unsafe to manually lift spring hangers.” Majority Opinion at 824. Butler v. Local Union 823, Int. Bro. of Teamsters, etc., 514 F.2d 442, 454 (8th Cir. 1975), appeal pending, Tippett v. Liggett & Myers Tobacco Co., 316 F.Supp. 292, 298 (M.D.N.C.1970). Regardless of whether Read can adduce sufficient evidence to establish such damages, it is clear that these damages are not based “upon a claim for alleged personal injuries”2 and therefore are not barred by the two year statute of limitations.
Nor is Read’s failure to specifically refer in the complaint to these non-personal injury damages fatal to the timeliness of his action. In accordance with Rule 8, Fed.R.Civ.P., Read set forth in paragraph ten of the complaint3 “a short and plain statement of the claim showing that the pleader is entitled to relief.” Furthermore, the complaint demands monetary damages. It is unclear whether non-personal injury damages measured by attorneys fees4 or punitive damages in a fair representation action must be specifically pleaded as special damages under Rule 9, Fed.R.Civ.P. However, even if these elements of damages should have been specially pleaded, Read still could have amended his complaint under Rule 15, Fed.RCiv.P. Thus, the majority’s reliance on the absence from the complaint of any references to damages “other than those fairly recoverable in a ‘personal injury’ action” is not determinative.
An action for breach of a union’s duty of fair representation vindicates the paramount federal rights of union members as well as secures union compliance with the overriding purposes of federal labor law. However, the Supreme Court has recognized that “difficulty lies in fashioning an appropriate scheme of remedies.” Vaca v. Sipes, supra, 386 U.S. at 196, 87 S.Ct. at 920. Where such important federal rights are at stake and the appropriate remedy is uncertain, federal courts should not demand unnecessary detail from the aggrieved party’s complaint.
Read’s complaint is addressed only to the union defendants. It is clearly directed at their breach of the duty of fair representation. It clearly seeks recovery of damages caused by that breach of duty. As I indicated earlier, Read’s recovery is not necessarily limited to nor *829restricted by damages attributable to the personal injuries suffered by him. As to those damages not related to personal injuries, his action was timely under 10 Del.C. § 8106 (three year statute of limitations), and therefore the district court erred in dismissing the complaint.
Contrary to the majority’s disposition, I would treat the personal injury recitations of paragraph 9 of his complaint as surplusage, and I accordingly would reverse the district court’s order granting summary judgment in favor of the union defendants. At the very least, I would only affirm so much of the district court’s order granting summary judgment as pertained to any claim or recovery of personal injury damages; and would reverse so much of the district court’s order which pertained to those portions of Read’s complaint seeking damages unrelated to personal injuries.

. Formerly 10 Del.C. § 8118 (1953).


. The term “personal injuries” in 10 Del.C. § 8119 (rev. 1974) “should be given the same or equivalent meaning as that long understood to be [its] meaning when used by recognized authorities and the courts.” McNeill v. Tarumianz, 138 F.Supp. 713, 716 (D.Del.1956). Thus, personal injuries involve injuries to a person’s security, which consists “ ‘in a person’s legal and uninterrupted enjoyment of his life, his limbs, his body, his health and his reputation.’ ” Id., quoting 1 W. Blackstone, Commentaries 129 (10th ed. 1787). A finding that the union’s breach of its duty of fair representation caused Read to incur attorneys fees against his employer has nothing to do with personal injuries. A fortiori, an award of punitive damages against one or more of the defendants does not involve personal injuries.


. Paragraph 10 states:
“10. Defendant Bazela, as an agent and officer of Lodge 1284, acted arbitrarily, discriminatorily and in bad faith in refusing to accept plaintiffs grievance and in failing to adequately represent plaintiff. Defendants’ actions were a breach of their duty of fair representation, and said breach has resulted in plaintiff incurring substantial damages.
WHEREFORE, plaintiff demands judgment against defendants in the sum of $85,-000.00.”


. Measuring plaintiffs damages by the attorneys fees incurred in his suit against the Penn Central is distinguishable from claims for attorneys fees in the pending litigation. Thus, this Court’s statement that attorneys fees are “items of special damage which must be specifically pléaded under Federal Rule of Civil Procedure 9(g),” Maidmore Realty Co., Inc. v. Maidmore Realty Co., Inc., 474 F.2d 840, 843 (3d Cir. 1973), is inapposite.